Title: To John Adams from Charles Lee, 10 May 1799
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 10 May 1799

The trial of Fries for high treason which was commenced on monday the 6th. instant and which from that period has alone occupied the court was concluded yesterday at 10 oclock at night. The prisoner had the assistance of able counsel Dallas Lewis and Ewing and after a fair & patient trial before an impartial court has by an unexceptionable jury been found guilty.
During the trial of the prisoner I was not present in court, not wishing to hear a part and not having leisure to hear the whole. I am informed that Justice Iredell and Judge Peters concurred in the sentiments which each expressed in a charge to the jury, and that the verdict meets their approbation.
The circuit court of Virginia to which Justice Iredell is necessary is by law to commence its session on the 22d but may be adjourned by the marshall in case of the non attendance of the circuit Justice for four days successively thereafter.
As many witnesses are attending here, and in prosecutions against several persons now in gaol under the charge of high treason, I was this morning informed by Mr. Iredell he should remain here as long as possible consistent with holding the court in Virginia which will permit him to remain here till the 18th. The court in Maryland fails of course.
It will not be practicable to finish the criminal business in so short a period as abovementioned, and consequently I presume a special adjourned court will be held here in the month of the july.
I have the honor to be with perfect respect / sir your most obedient servant

Charles Lee